Citation Nr: 1313215	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disorder, to include a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from April 2, 1956 to July 13, 1956.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Board, in pertinent part, denied a claim for entitlement to service connection for a right leg disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand that part of the Board's November 2007 decision that denied entitlement to service connection for a right leg disorder for further development.  Specifically, the Court found that the Veteran should be provided with a VA examination to determine whether he had a current right leg disability that was related to active duty.

In October 2009, the Board remanded the claim for additional development based on the instructions in the Joint Remand. 

The case was returned to the Board, and in a February 2011 decision, the Board denied the claim.  In that decision, the Board noted that the Veteran had been denied service connection for synovitis of the right knee in a March 1967 rating decision, which had become final, and, because of that, only right leg disabilities would be considered. 

The Veteran appealed this decision to the Court and, in November 2011, the Court granted a Joint Remand by the parties to vacate and remand the Board's November 2011 decision for further development, including providing adequate reasons and bases as to whether the issue of service connection for a right knee disability was before the Board. 

In May 2012, the Board remanded the claim for additional development based on the instructions in the Joint Remand.  Then, in December 2012, the Board reopened the issue of entitlement to service connection for a right knee disability and again remanded this case for further development.
      
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  A right leg/knee disability was not noted on the examination when the Veteran was accepted for service and there is not clear and unmistakable evidence that the disability pre-existed service and was not aggravated beyond natural progression.

2.  The competent and credible evidence does not show that the Veteran's right leg/knee disability is related to his military service.


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the initial adverse determination on appeal.  However, fully compliant notice was later issued in a November 2009 letter, and the claim was thereafter readjudicated in the December 2010 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d at 1328.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed on the merits.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

This case has been remanded three times.  In compliance with the Board's October 2009 remand, VA sent the Veteran a November 2009 letter informing him of how VA determines disability ratings and effective dates and requesting that he complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any private treatment providers.  VA then provided a joints examination in February 2010 and a skin examination in March 2010.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  These examination reports include current diagnoses and opinions as to the nature of the claimed disabilities, accompanied by rationale.  Thus, this examination is adequate for VA purposes.

In compliance with the Board's May 2012 remand, VA sent the Veteran a letter later that month requesting that he complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any private treatment providers.  VA then provided the Veteran was another medical examination in July 2012, which likewise included a review of the objective evidence of record and the Veteran's subjective complaints.  The Veteran was examined.  Thereafter, this examiner offered an opinion accompanied by rationale.

In compliance with the Board's December 2012 remand, VA provided the Veteran with a February 2013 medical examination that addressed the issue of whether the Veteran's right knee disability preexisted his military service.  Again, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints.  Moreover, the VA examiner performed a thorough clinical evaluation, then offered opinions, accompanied by a rationale.  Therefore, this examination is also adequate for VA purposes.  Based on the above, VA has complied with the October 2009, May 2012, and December 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  This presumption can only be rebutted with clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (only those conditions that are recorded in examination reports are considered noted).

The Veteran's March 1956 enlistment examination notes normal lower extremities.  A June 1956 record notes that the Veteran had injured his right knee two years prior after a fall from a mule.  An x-ray of his right knee was within normal limits.  The Veteran was separated from service due to physical disability (acute synovitis of the right knee and left ankle due to overuse), which was not found to have been incurred in, or aggravated by, a period of active service.  In July 1956, he signed a certificate indicating that he had full knowledge of the findings of the Board of Medical Survey, namely that this injury was not incurred in the line of duty, and of his rights, including his right to a hearing, which he waived.  Despite this, the Veteran has since denied any knowledge of a right knee injury due to a fall from a mule prior to service.  See e.g., September 2004 VA Form 9.  Ultimately, the February 2013 VA examiner did not find clear and unmistakable evidence that this disability existed prior to service.  Thus, there is no need to address the second prong of rebutting the presumption of soundness.  Therefore, as the presumption of soundness has not been rebutted, it applies to the clam.

As a chronic disease, osteoarthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation from service or was shown in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1112(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  In this case, there is no evidence of right knee osteoarthritis in service or the year after service.  The diagnosis, to be compensable, would require x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  The Veteran was not diagnosed with osteoarthritis during service and was given an x-ray in service that was found to be within normal limits.  Additionally, there is no x-ray evidence of osteoarthritis within one year of his separation.  Therefore, presumptive service connection is not warranted for the Veteran's right knee osteoarthritis as a chronic disease.

However, even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the record shows a diagnosis of right knee osteoarthritis.  See e.g., February 2010 VA examination.  Likewise, the record shows a diagnosis of cellulitis in August 2007 and of atopic dermatitis in March 2010, both during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  Thus, the current disability requirement has been met with regard to these diagnoses.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  See Davidson, 581 F.3d at 1313.  The Veteran has stated that his right knee osteoarthritis is related to rheumatic fever in service.  His service treatment records show that he was given a provisional diagnosis of rheumatic fever, but ultimately was diagnosed with acute synovitis (due to overuse) of the right knee and left ankle and rheumatic fever was ruled out.  See June 1956 Service Treatment Record.  Thus, the in-service occurrence requirement is satisfied with regard to synovitis, but not rheumatic fever.

Alternately, he has argued that he injured his legs in-service due to extensive training required as punishment.  See September 2004 VA Form 9.  While the record does not indicate that the Veteran was punished with additional training, he is competent to provide lay evidence of extensive training that he endured.  To that extent, the alternate injury requirement is satisfied.

The third and final requirement for direct service connection is a nexus between the Veteran's military service and his current right leg/knee disability.  See Davidson, 581 F.3d at 1313.  The evidence of record does not contain a positive nexus opinion with regard to either a skin condition or osteoarthritis.  The February 2010 VA joints examiner found that the Veteran's right knee osteoarthritis was not caused or aggravated by rheumatic fever in service as the Veteran was not ultimately diagnosed with rheumatic fever.  The February 2010 VA examiner likewise found that the Veteran's cellulitis was not caused or aggravated by his military service as there was no record of cellulitis or any right knee surgery in service.  The March 2010 VA skin examiner found no objective evidence of active cellulitis of the right leg, noting that it had been resolved, and opined that the Veteran's atopic dermatitis was not caused by or the result of the Veteran's service as there was no evidence of an onset of any chronic skin condition either in service or in close proximity to his separation from service.  The July 2012 VA examiner agreed that the service treatment records did not show a diagnosis of rheumatic fever as the June 13, 1956, record states "No laboratory or clinical suggestion of rheumatic fever" and that the cellulitis noted in August 2007 was a transient condition and had resolved.  Likewise, the July 2012 examiner opined that the Veteran's current right knee osteoarthritis was not caused or aggravated by his military service because the medical literature did not support a finding that the Veteran's in-service acute synovitis with normal x-ray was related to the Veteran's current right leg condition.  Furthermore, the record did not show an onset of right knee osteoarthritis in service or shortly after separation.  Finally, the February 2013 VA examiner also found that the Veteran's right knee osteoarthritis was less likely than not related to his military service, noting the normal x-ray findings in service and the absence of right knee complaints shortly after separation.  The VA examiners have not provided a positive medical nexus opinion and the Veteran has not submitted one.

To the extent that the Veteran himself believes that his right leg/knee disability was due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Thus, the Board finds that the medical nexus requirement has not been met.

Alternately, service connection for these disabilities may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  In this regard, continuous treatment is not shown.  The Veteran has reported recurrent symptoms, specifically of swollen knees.  In his December 2009 statement, the Veteran described seeking treatment in Double Springs, Alabama for swollen knees in 1957 or 1958.  He then notes another incident of swollen knees 10 years later when he sought treatment, in Jacksonville, Florida, was sent to Gainesville, Florida, and ultimately was sent home and instructed to take an aspirin.  The Veteran stated that he has had swollen knees "several times," but does not seek treatment.  In later lay statements, the Veteran refers to recurrent swelling of his knees and feet, stating that he did not seek treatment for this and the swelling would decrease within a few weeks.  See May 2003 Statement.  The Veteran previously filed a claim of service connection for a right knee condition in February 1967, which coincides with his reported recurrence of swollen knees in 1967 or 1968.  The record does not show a recurrence of these symptoms at any point between the 1957 or 1958 treatment and the treatment in 1967 or 1968.  In this way, there is an approximately 10 year period without reported symptoms.  While the Veteran has provided competent lay evidence of repeated instances of swollen knees, the reported frequency, which includes at least one period of 10 years without reported symptoms, does not rise to the level of continuous symptoms.  Thus, the weight of the evidence is against a finding of continuity of symptomatology.

In short, for reasons expressed immediately above, the claim of service connection for a right leg disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right leg disorder, to include a right knee disorder, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


